The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-6 are currently pending and are under examination.
	Benefit of priority is to July 18, 2000.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 refers to the administration of a therapeutically effective amount of precursor hGAA being varied overtime depending on the medical needs of the individual. The instant specification does not define “medical needs”. For example, page 9 addresses the limitations of Claims 2-6 as:
…..The effective dose for a particular individual can be varied (e.g., increased or 
decreased) over time, depending on the needs of the individual. For example, in times 
of physical illness or stress, or if anti-GA A antibodies become present or increase, or if 
disease symptoms worsen, the amount can be increased. 
The therapeutically effective amount of GAA (or composition or medicament25 containing GAA) is administered at regular intervals, depending on the nature and 
extent of the disease's effects. and on an ongoing basis.

	Thus, the phrase “medical needs of the individual” is not broad, per se, but indefinite because it encompasses the symptoms of GSD-II as well as unrelated maladies that may exacerbate symptoms of GSD-II. A possible solution may be to recite a phrase such as “needs of an individual to maintain the treatment effect of precursor hGAA on GSD-II symptoms”, or something in this direction.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-21 of U.S. Patent No. 7,056,712. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The instant claims are drawn to a method for treating glycogen storage disease type II in a human in need of such treatment comprising administering recombinant human acid a-glucosidase precursor from Chinese hamster ovary cell culture (CHO GAA) in an amount sufficient to effect said treatment.
The patent Claim 1 is drawn to a method for treating glycogen storage disease type II in a human in need of such treatment comprising administering recombinant human acid a-glucosidase from Chinese hamster ovary cell culture (CHO GAA) in an amount sufficient to effect said treatment. Dependent Claim 9 states that the hGAA is the precursor form of hGAA. 
The difference in the instant claims and those of the patent are that precursor to the CHO GAA is administered, which is encompassed in patent Claim 1 via patent Claim 9 and because the disclosure states that the preferred embodiment for the administration of CHO GAA is in its precursor form. 


Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,900,522. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The instant claims are drawn to a method for treating glycogen storage disease type II in a human in need of such treatment comprising administering recombinant human acid a-glucosidase precursor from Chinese hamster ovary cell culture (CHO GAA) in an amount sufficient to effect said treatment.
The patent Claim 1 is drawn to a method for treating glycogen storage disease type II in a human in need of such treatment comprising administering recombinant human acid a-glucosidase from Chinese hamster ovary cell culture (CHO GAA) in an amount sufficient to effect said treatment and dependent Claim 7 states that the CHO GAA is in precursor form.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,370,556. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The instant claims are drawn to a method for treating glycogen storage disease type II in a human in need of such treatment comprising administering recombinant human acid a-glucosidase precursor from Chinese hamster ovary cell culture (CHO GAA) in an amount sufficient to effect said treatment.
The patent Claim 1 (and 2, 3, 4) and 15 (and 16) is drawn to the same method, but with the addition of a diagnosis for CRIM negative individuals, and the CHO GAA is administered in precursor from as shown in patent Claim 9.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,907,839. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The instant claims are drawn to a method for treating glycogen storage disease type II in a human in need of such treatment comprising administering recombinant human acid a-glucosidase precursor from Chinese hamster ovary cell culture (CHO GAA) in an amount sufficient to effect said treatment.
The patent Claim 1 (and 2)  and 15 (and 16, 17) is drawn to the same method, but with the addition of a diagnosis for CRIM negative individuals, and the CHO GAA is administered in precursor from as shown in patent Claim 7. However, it is obvious to administer the CHO GAA precursor to humans diagnosed with glycogen storage disease type II and therefore this added diagnostic step does not take away from the obviousness of administering the CHO GAA precursor. 

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,792,341. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The instant claims are drawn to a method for treating glycogen storage disease type II in a human in need of such treatment comprising administering recombinant human acid a-glucosidase precursor from Chinese hamster ovary cell culture (CHO GAA) in an amount sufficient to effect said treatment.
The patent Claim 1 is drawn to the same method, but with the addition of the CHO precursor GAA is administered in precursor further described as having a specific enzyme activity.  Further description of the precursor GAA properties does not negate the obviousness of the claim limitations. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/
Primary Examiner, Art Unit 1656